   Case 1:20-cv-05732-NLH Document 2 Filed 05/11/20 Page 1 of 3 PageID: 3



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
FLORENCE OGANSUYI              :
filing as next of friend       :
for RAYMOND AIGEBKAEN,         :
                               :
          Petitioner,          :    Civ. No. 20-5732 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
WARDEN,                        :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Florence Ogansuyi
705 Centerwood St.
West Babylon, NY 11704

     Movant Pro se

Raymond Aigebkaen
94655-379
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

HILLMAN, District Judge

     Florence Ogansuyi seeks to bring a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241 as a next friend of

Raymond Aigebkaen, a prisoner at FCI Fort Dix.          See ECF No. 1

(petition).
    Case 1:20-cv-05732-NLH Document 2 Filed 05/11/20 Page 2 of 3 PageID: 4



Filing Fee

      The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), the movant must

submit an affidavit setting forth information which establishes

that the movant is unable to pay the fees and costs of the

proceedings.

      Here, Movant has failed to either include the $5 filing fee

or an application to proceed in forma pauperis.           Movant must

either submit the $5 filing fee or a complete application to

proceed in forma pauperis for the habeas petition to be

considered.

Conclusion

      For the reason set forth above, the Clerk of Court will be

ordered to administratively terminate this Petition without

prejudice. 1   Movant will be granted leave to apply to re-open

within thirty (30) days, by paying the filing fee of $5.00 or




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                      2
   Case 1:20-cv-05732-NLH Document 2 Filed 05/11/20 Page 3 of 3 PageID: 5



submitting a complete in forma pauperis application.           An

appropriate Order will be entered.



Dated: May 11, 2020                        s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     3
